ORDER OF DISBARMENT
The Disciplinary Board of the Supreme Court filed a Petition and Alternative Petition with the Supreme Court in this matter on June 28, 1984. The Petition requested the Supreme Court to direct manner of service under Rule 4(d)(3)(E) NDRCivP, or in the alternative, to consider the Report of the Hearing Panel filed with the Petition and to enter an order of disbarment.
The Supreme Court granted the Alternative Petition and adopted the Hearing Panel’s Findings in the First, Second and Third Cause of Action and its Recommendation; and
IT IS ORDERED that the Certificate of Admission heretofore issued to Harold A. Dronen be and the same is hereby revoked and Mr. Dronen is hereby disbarred from the practice of law in the State of North Dakota.
/s/ Ralph J. Ericksted Ralph J. Ericksted, Chief Justice
/s/ Paul M. Sand, Paul M. Sand, Justice
/s/ Vernon R. Pederson, Vernon R. Pederson, Justice
/s/ Gerald W. Vande-Walle, Gerald W. VandeWalle, Justice
7s7 H.F. Gierke H.F. Gierke III, Justice